Citation Nr: 0528364	
Decision Date: 10/21/05    Archive Date: 11/01/05	

DOCKET NO.  03-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 70 
percent. 

2.  Entitlement to a higher initial evaluation for bilateral 
high frequency hearing loss, currently evaluated at 30 
percent. 

3.  Entitlement to an effective date prior to September 24, 
2002, for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2001 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
October 1966 to September 1968, appealed those decisions to 
the BVA, and the case was referred to the Board for appellate 
review.

The Board notes that the only issue certified for appellate 
review is entitlement to an earlier effective date for the 
grant of a total evaluation based on individual 
unemployability due to service-connected disabilities.  
However, the Board observes that following the grant of 
service connection for PTSD and hearing loss and the 
assignment of initial evaluations by the August 2001 rating 
decision, the veteran submitted a Notice of Disagreement and 
a Substantive Appeal after the issuance of a Statement of the 
Case.  However, after the RO granted a total evaluation based 
on individual unemployability by way of the November 2002 
rating decision, the RO informed the veteran that his Notice 
of Disagreement with respect to the initial evaluations 
assigned for his PTSD and hearing loss had been withdrawn.  
However, the veteran has not indicated a desire to withdraw 
his claims for higher initial evaluations for his PTSD and 
hearing loss following the submission of his Substantive 
Appeal, and therefore those issues remain in appellate status 
and will be addressed by the Board in this decision.  

A rating decision dated in July 2003 reflects that the RO 
denied entitlement to automotive and adaptive equipment or 
adaptive equipment only.  The veteran expressed disagreement 
with that decision, and the RO issue a Statement of the Case 
with respect to that matter.  However, a Substantive Appeal 
is not associated with the claims file.  As such, this matter 
is not currently before the Board and will not be addressed 
in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's PTSD is not shown to be productive of total 
occupational and social impairment.

3.  The veteran manifests Level IV hearing in his right ear 
and Level XI in his left ear.

4.  An application for total evaluation based on individual 
unemployability due to service-connected disabilities was 
received on October 15, 2001, and the veteran was gainfully 
employed until September 5, 2002.

5.  The evidence demonstrating actual unemployability as of 
September 6, 2002, was received within one year of the date 
of the October 15, 2001 application.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation in excess of 
70 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2005).

2.  The requirements for an initial evaluation in excess of 
30 percent for bilateral high frequency hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86 (2005).

3.  The requirements for an effective date of September 6, 
2002, for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board 
acknowledges that the veteran was not provided a VCAA 
content-complying notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with his claims for higher initial evaluations for his PTSD 
and hearing loss and an earlier effective date for the grant 
of a total evaluation based on individual unemployability due 
to service-connected disabilities, although the veteran was 
provided notice of the VCAA in connection with his original 
claim for service connection.  However, such notice is not 
required in this case.  In this regard, the Board notes that 
the veteran raised the issues of entitlement to higher 
initial evaluations for his PTSD and hearing loss and for a 
total evaluation based on individual unemployability due to 
service-connected disabilities in his Notice of Disagreement 
following the grant of service connection for PTSD and 
hearing loss.  

In such situations, an opinion from the VA General Counsel 
indicates that further notice of the VCAA is unnecessary.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In that opinion, the 
General Counsel held that, "(i)f, in response to notice of 
its decision on the claim for which VA has already given the 
section 5103(a) notice, VA receives a Notice of Disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a Statement of the Case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  The Board 
is bound in its decision by the precedent opinion of the 
chief legal officer of the VA.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 20.101(a).  

The Board does observe that in October 2002 the veteran was 
requested to provide information, including a formal 
application for a total evaluation based on individual 
unemployability, as well as information from his employer 
regarding the date he last worked and any other information 
regarding attempts to obtain gainful employment.  In 
addition, a July 2002 Statement of the Case specifically 
informed the veteran of the criteria that needed to be 
satisfied in order to warrant higher evaluations for his PTSD 
and hearing loss and a Statement of the Case dated in July 
2003 provided the veteran with the criteria for an earlier 
effective date for the total evaluation based on individual 
unemployability.  Under these circumstances, this would 
appear to satisfy the notification requirements of the VCAA.  

The Board would also note that the veteran has not alleged 
any error and resulting prejudice in any deficiency in the 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005) ("we conclude that in the section 5103(a) notice 
context an appellant generally must identify, with 
considerable specificity, how the notice was defective and 
what evidence the appellant would have provided or requested 
the Secretary to obtain . . . had the Secretary fulfilled his 
notice obligations; further, an appellant must also assert, 
again with considerable specificity, how the lack of notice 
and evidence affected the essential fairness of the 
adjudication."  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran was afforded VA examinations in order to assess 
the severity of his service-connected disabilities.  The 
veteran also has submitted statements from his employer and 
from a private counselor in support of his claims.  The 
veteran has not indicated to the RO or the Board that there 
is any additional evidence that needs to be obtained in order 
to fairly decide his claims.  As such, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review.

Background and Evidence

In December 2000 the veteran filed an application for 
compensation for disabilities which included post-traumatic 
stress disorder and hearing loss.  A rating decision dated in 
August 2001 granted service connection for both disorders and 
assigned a 70 percent evaluation for PTSD and a 30 percent 
evaluation for bilateral high frequency hearing loss, both 
effective from December 6, 2000.  The grant of service 
connection was essentially based on service medical and 
personnel records, a statement from the veteran and the 
reports of VA examinations performed in February and June 
2001.

A report of a VA psychiatric examination performed in 
February 2001 showed the veteran reported that he went into 
the Army as a medic and as a noncombatant due to his 
religious beliefs, but ended up participating in combat in 
addition to treating hundreds of wounded soldiers.  The 
veteran reported that he had recurrent bad dreams about his 
Vietnam experiences and had experienced those dreams since 
1974 when his first child was born.  He stated that he 
currently had the dreams about three nights a week and that 
they always woke him up.  He reported that he had intrusive 
thoughts of Vietnam every minute of every day.  The veteran 
informed the examiner that he harbored a great deal of guilt 
about Vietnam and felt bad that he did not stick to his 
principles and beliefs about combat.  He agonized over the 
fact that he had killed people in combat and described the 
conflict he had with his church as a result of his activities 
during the Vietnam War.  He stated that he felt like Vietnam 
destroyed his life in that respect.  He indicated the he did 
not talk about his Vietnam experiences when he came back.  

The veteran went on to state that he really did not feel like 
he had a sense of a foreshortened future when he returned, 
but did have a desire to live about five years and make a big 
splash for himself in some way and then "go away."  He 
reported that dying would be an acceptable to way to go, even 
suicide, and he reported that he had tried to kill himself in 
1992.  He indicated that he felt like he was not the same 
person he used to be when he came back from Vietnam in that 
he was detached and had a decreased ability to show affection 
to those he loved.  He said he was irritable but tried to 
keep it in check, but denied ever getting physically 
aggressive.  He did not think he was particularly 
hypervigilant, but did report having an exaggerated startle 
reflex to noises.  The veteran reported that he was depressed 
most of the time and had lost interest in many activities he 
used to enjoy.  He stated that he felt worthless and was 
consumed with guilt and felt like he should be punished.  He 
had intermittent suicidal ideation and still thought of it as 
a good option.  The veteran reported becoming distracted and 
frequently having trouble concentrating.  He stated that he 
could not sleep at all unless he slept in a chair.  The 
veteran reported that he had more good nights than bad nights 
in a week and that his bad nights tended to be associated 
with his dreams.  

As far as the veteran's past medical history, he reported 
that he suffered 115 broken bones after a fall on a 
construction job eight years ago and that he lost his left 
leg at the hip.  He reported that he had phantom pain in his 
missing leg and had undergone 46 surgeries as a result of the 
fall.  He also reported that he had been in a very bad motor 
vehicle accident and that he had a melanoma removed from his 
face, as well as additional skin cancer.  He indicated that 
he currently was seen at the Vet Center in Oklahoma City once 
a month and had recently started seeing a private 
psychiatrist.  With respect to work history the veteran 
stated that he had worked in sales most of his life and was 
currently working in car sales, and had had that particular 
job for about seven months.  

Mental status examination disclosed that the veteran was a 
well developed, well nourished male who arrived in a 
wheelchair and was neatly groomed and dressed.  The veteran 
was initially pleasant, but displayed flashes of hostility 
saying he was offended by the forms he was asked to fill out, 
putting his experiences in "little squares" when a 19-page 
letter he wrote hardly began to cover his experiences and 
pain.  The veteran was described as alert and oriented to 
person, place and time.  His speech was clear and reflective 
of logical thought.  The veteran's mood was depressed and 
angry and his affect was congruent to mood.  The veteran's 
thought processes were logical and goal-directed.  The 
veteran's thought content was described as involving 
disturbed sleep and flashbacks and constant intrusive 
thoughts and recurrent dreams of Vietnam.  There was also 
extreme guilt over killing others and jealousy over those who 
were actually killed there.  The veteran had suicidal 
ideation with no clear intent, but three previous attempts 
which he wanted to look like accidents.  The veteran had no 
homicidal ideation or visual hallucinations.  He stated that 
the days after he had bad dreams he heard his daughter 
screaming his name at some time.  Panic attacks were reported 
but no obsessive/compulsive rituals.  The veteran's 
immediate, short-term and long-term memory was intact.  
Impulse control was good, judgment was fair to good, and 
insight was fair.  

Following the examination, the Axis I diagnoses were 
post-traumatic stress disorder and major depressive disorder, 
recurrent, nonpsychotic, severe.  The Axis V Global 
Assessment of Functioning (GAF) currently and for the past 
year was 50.  Following the examination, the examiner 
explained that the veteran met the diagnostic criteria for 
diagnoses of both PTSD and major depression.  The examiner 
indicated that the PTSD symptoms preceded the major 
depression.  The examiner stated that the veteran had serious 
symptoms and that they were causing serious impairment in his 
social, interpersonal and occupational function.  The 
examiner stated that the veteran was still working in sales, 
but the veteran informed the examiner that this was becoming 
harder and harder to do.  

A report of a VA audiological examination performed in June 
2001 showed the veteran reported that he was exposed to loud 
gunfire and explosive noise during service.  He reported that 
high-pitched voices affected him negatively because they were 
difficult for him to understand and that loud sounds were 
uncomfortable to his ears.  On the authorized audiological 
evaluation the pure tone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
70
70
52.5
LEFT
50
90
110
100
88.75

Speech recognition scores were 80 percent in the right ear 
and 12 percent in the left ear.  The diagnosis following the 
examination was bilateral hearing loss.

A VA Form 21-4192 (Request for Employment Information in 
Connection with Claim for Disability Benefits) dated in 
September 2001 from Hudiburg Auto Group show that the veteran 
had began employment with that employer in July 1987 and that 
the ending date of employment was "N/A."  It was indicated 
that the veteran was performing sales work and that he worked 
8 to 13 hours a day and 50 to 70 hours a week.  The employer 
indicated that the veteran had lost approximately 14 weeks 
during the preceding 12 months due to unspecified disability.  
It was also indicated that no concessions had been made to 
the veteran by reason of age or disability.  The employer 
indicated as for the reason for termination of employment as 
"N/A."  As to whether the veteran was retired on disability, 
it was indicated that this was "pending" and that there was 
no disability and no retirement.  It was indicated that the 
veteran last worked on September 11, 2001.  

A VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received on October 
15, 2001 showed the veteran reported that the date his 
disability affected full-time employment was "pending" and 
the date that he last worked full time was September 13, 
2001.  The veteran also indicated that the date he became too 
disabled to work was "pending."  In listing employment the 
veteran indicated that he had been gainfully employed from 
May 1994 to September 2001 and that he worked 50 to 70 hours 
a week.  

A statement from the veteran's employer, Hudiburg Auto Group, 
received in October 2001, showed the veteran had been 
employed with it since July 1987.  The employer explained 
that the veteran resigned in April 1990 to go back into the 
construction business, but very shortly thereafter was 
severely injured and became permanently wheelchair-bound.  It 
was reported that after three years of recovery the veteran 
requested his old job back as a salesman and was rehired in 
May 1994.  The employer explained that he was rehired because 
of their policy of being an equal opportunity employer plus 
the fact he had always been a good employee.  It was reported 
that the veteran again resigned in July 1995 to accept a job 
closer to home, but had difficulty adjusting to new 
surroundings and a new employer and returned in 30 days.  His 
resignation was canceled and the 30-day absence was termed a 
leave of absence.  The veteran's employer reported that the 
veteran resigned again in February 2000, again to be closer 
to his home, but that also failed because of a lack of 
adjustment to surroundings and a new employer.  He was 
rehired in June 2000.  

The employer went on to explain that they had tried to 
provide the veteran every opportunity to succeed, even though 
by July 1999 certain events began to occur that raised doubts 
about the veteran's attitude and mental state.  Two incidents 
were described that occurred in 1999, one occurring in August 
1999 when the veteran was involved in an accident that 
completely destroyed one of their vehicles.  Alcohol use was 
involved, but the veteran was reinstated hoping that recovery 
could be obtained and he was required to seek counseling and 
see the corporate chaplain.  

In December 1999 the veteran was described as becoming so 
belligerent that a manager was called at home to calm the 
disturbance.  The veteran apologized and asked not to be 
terminated and was not.  Alcohol was not involved at that 
time.  The veteran's employer described another incident 
occurring in January 2001 that required an indefinite 
suspension.  Suspicion of alcohol was noted and that the 
veteran appealed the suspension and was reinstated the next 
day.  The veteran was described as being on probation until 
December 17, 2002.  The letter went on to explain that one 
manager noted that the veteran's hearing had deteriorated to 
the point that he had great difficulty hearing the telephone, 
his main tool as a salesman.  They were unsure of the 
veteran's mental state and noted that he was seeing a VA 
counselor, a private psychologist and their corporate 
chaplain.  They felt that the veteran's physical and mental 
state had deteriorated severely over the last few years.  

A statement received in October 2001 from a private counselor 
indicated that he had been counseling the veteran for almost 
a year, sometimes weekly, sometimes biweekly, and that the 
counselor had also visited him at work.  The counselor's 
opinion was that over the last several years the veteran had 
lost his sense of direction and purpose and that his 
condition had deteriorated to the point that gainful 
employment was very difficult, if not nearly impossible.  The 
counselor described the veteran's service in Vietnam and the 
conflict it had caused in his church.  He reported that two 
years previously the veteran turned to alcohol to forget and 
fight the bad dreams and that he did not handle it well, and 
it began to cause other problems.  The counselor concluded 
that in his opinion the veteran was working against 
impossible odds to continue regular employment because of 
unhealable and lifetime psychological damage caused by the 
killing he did.

A VA Form 9 (Appeal to Board of Veterans' Appeals) received 
on September 24, 2002, shows the veteran reported that he had 
lost his job and that his wife had recently filed for 
divorce.

A VA Form 21-8940 dated in November 2002 showed the veteran 
reported that his disability affected full-time employment 
over the last several years and that the date he had last 
worked full time was September 5, 2002.  The veteran reported 
that he had been employed between 1987 and 2002 and worked 50 
to 60 hours per week.  A statement from the veteran's 
employer indicated that he was terminated from employment 
effective September 5, 2002, because he was unwilling to 
follow important explicit instructions; not filling out 
proper forms; and not following used car manager's orders 
resulting in a stolen vehicle.  

A rating decision dated in November 2002 shows the veteran 
was granted a total evaluation based on individual 
unemployability effective September 24, 2002.  The RO 
explained that his entitlement to individual unemployability 
was established from the date of receipt of the first notice 
of your work termination on September 24, 2002.  

The veteran presented testimony at a hearing before the BVA 
in Washington, D.C., in May 2005 in connection with his claim 
for an earlier effective date for the grant of a total 
disability evaluation based on individual unemployability.  
At that hearing the veteran explained that he believed he 
should be entitled to an effective date of October 2001 when 
he initially filed a claim for a total evaluation based on 
individual unemployability.  The veteran described the 
difficulties he was having with employment at that time, 
including prior to the date he filed a claim for a total 
evaluation based on individual unemployability.  The veteran 
acknowledged that he was working full time at that time.  The 
veteran also described his experiences in Vietnam and he 
conflict it had caused with his church.  

Law and Analysis

The veteran essentially contends that the initial evaluations 
assigned for his PTSD and hearing loss do not accurately 
reflect the severity of those disabilities.  He also 
essentially contends that he was totally disabled and 
unemployable as a result of his service-connected 
disabilities prior to September 24, 2002.  He asserts that 
the effective date for his total evaluation should be at 
least the date he filed his initial claim for a total 
evaluation in October 2001 based on the difficulty he was 
having in maintaining substantially gainful employment.  
Therefore, a favorable determination has been requested.

I.  Increased Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected PTSD and 
hearing loss, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

With respect to the veteran's claim for higher initial 
evaluations for his PTSD, the veteran is in receipt of a 70 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

The next higher 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Also, in evaluating 
psychiatric disabilities, the VA has adopted the nomenclature 
employed in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125(a), 4.130.  The 
Board notes that under DSM-IV, a GAF a score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).

With respect to the veteran's claim for a higher initial 
evaluation for his hearing loss, in evaluating service-
connected hearing loss the disability ratings are derived 
from mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

A.  PTSD

Based on a review of the evidence in this case, the Board 
finds that the veteran does not meet the schedular criteria 
for an initial evaluation in excess of the 70 percent 
assigned by the RO.  In this regard, the report of the 
February 2001 VA psychiatric examination, primarily utilized 
in assigning the 70 percent evaluation, demonstrated that the 
veteran did not meet any of the symptomatology provided as 
examples as indicative of total occupational and social 
impairment.  For example, the examination did not describe 
any gross impairment in thought processes or communication; 
any delusions or hallucinations; grossly inappropriate 
behavior; any indication that the veteran was in danger of 
hurting himself or others; or any inability to perform 
activities of daily living.  There was also no disorientation 
to time or place or memory loss.  Indeed, the VA examination 
described the veteran as neatly groomed and dressed, alert 
and oriented to person, place and time.  In addition, the 
veteran's thought processes were logical and goal-directed 
and there was no indication of any impairment of memory.  The 
veteran's impulse control, judgment and insight were 
described as between fair to good.  

While the veteran did manifest some of the symptomatology 
contemplated for the currently assigned 70 percent 
evaluation, for example, suicidal ideation, panic attacks and 
depression and difficulty adapting to stressful circumstances 
such as work or a worklike setting, he clearly does not 
demonstrate the criteria contemplated for the next higher 
100 percent evaluation.  The Board would also observe that 
the veteran appeared and presented testimony at a hearing 
before the BVA in Washington, D.C., that was clear, coherent 
and logical.  Furthermore, following the VA examination the 
veteran was assigned a GAF score of 50, reflective of serious 
symptoms or serious impairment in social, occupational or 
school functioning.  Lastly, the Board would observe that 
until September 5, 2002, the veteran was gainfully employed 
and was reportedly working in excess of 40 hours a week.  

Therefore, based on this record, the Board concludes that the 
veteran did not meet the schedular criteria for a 100 percent 
evaluation for his PTSD at the time the initial evaluation 
was assigned or during the course of this appeal. 
Consequently, the Board concludes that a higher initial 
evaluation for the veteran's PTSD is not warranted.

B.  Hearing Loss

A review of the evidence utilized by the RO in assigning the 
initial 30 percent evaluation for the veteran's bilateral 
high frequency hearing loss demonstrates that the RO assigned 
the correct initial evaluation.  As indicated above, the 
evaluation of hearing loss is essentially a mechanical 
application of the rating schedule to the clinical findings 
as shown on examination.  At the time of the VA examination 
the veteran had a four-frequency average threshold in the 
right ear of 52.5 decibels, rounded up to 53, and a speech 
recognition score for the right ear of 80 percent.  When 
those numbers are applied to Table VI under 38 C.F.R. § 4.85, 
this yields a Roman numeral designation of IV.  Similarly, 
when the four-frequency average of 88.75, rounded up to 89, 
and speech recognition of 12 percent in the left ear are used 
in that table, the resulting Roman numeral designation is XI.  
When those Roman numeral designations are plotted on Table 
VII, the resulting evaluation is 30 percent.  

The Board has also considered whether the veteran's bilateral 
hearing loss should be evaluated under 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment.  However, the VA 
examination did not demonstrate that the four specified 
frequencies of 1,000, 2,000, 3,000, 4,000 hertz was 55 
decibels or more, or that the pure tone threshold was 30 
decibels or less at 1,000 hertz and 70 decibels or more at 
2,000 hertz.  Accordingly, the Board concludes that the 
initial 30 percent evaluation assigned for the veteran's 
bilateral hearing loss was correct and that a higher 
evaluation is not shown to be warranted.  

C. Extra Schedular Evaluation

Lastly, in reaching these decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations had been considered, whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  In this case, there has been no assertion or 
showing by the veteran that his PTSD and/or hearing loss has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

II. Earlier Effective Date

Under VA laws and regulation, unless otherwise provided, the 
effective date of an award based on an original claim or a 
claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  In addition, the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in the disability occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the RO chose September 24, 2002, as the 
effective date for the total evaluation based on individual 
unemployability based on the date of receipt of the first 
notice of work termination on September 24, 2002, apparently 
contained in the VA Form 9 received on that date.  However, 
the Board observes that the record reflects that the veteran 
filed the claim for increased compensation based on 
unemployability on October 15, 2001, and that the evidence 
demonstrating unemployability was received within one year of 
the date of that application.  While the veteran clearly 
believes that the effective date for his total evaluation 
based on individual unemployability should be the date of 
that October 2001 application, the evidence clearly 
demonstrates that the veteran was gainfully employed, 
although having difficulty working, and was working full time 
in excess of 40 a week.  The veteran does not dispute that he 
was working in excess of 40 hours a week until September 5, 
2002, and indeed reported that he was working in excess of 50 
hours a week on VA Forms 21-8940 received in October 2001 and 
November 2002.  

Nevertheless, since the evidence demonstrating an 
ascertainable increase in severity of the veteran's 
disabilities was received within one year of the October 15, 
2001, application, VA laws and regulations provide that the 
effective date for the total evaluation based on individual 
unemployability should be September 6, 2002, the date 
following the veteran's last date of employment.  That date 
represents that date that there was an ascertainable increase 
in severity of the veteran's compensable service connected 
disabilities.  

However, this represents a Pyrrhic victory for the veteran.  
This is because that a change in the effective date from 
September 24, to September 6, 2002, would not result in any 
increased compensation to the veteran since VA laws and 
regulations a provide that the commencement of the period of 
payment may not be made for any period prior to the first day 
of the calendar month following the month in which the award 
became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  
As such, while the Board has determined that the correct 
effective date for the award of a total evaluation based on 
individual unemployability should be September 6, 2002, the 
payment of that increased award would not be made to the 
veteran until October 1, 2002, the same date of payment as 
resulted from the effective date of September 24, 2002, 
assigned by the RO.  Nevertheless, the Board does conclude 
that the veteran is entitled to an earlier effective date for 
the grant of a total evaluation based on individual 
unemployability.

It is very clear that the veteran rendered valued and 
honorable service to the nation.  However, while the Board 
therefore expresses its appreciation for his service to the 
nation, VA is bound by the applicable law under statute, 
regulations, and the precedential decisions of the appellate 
courts.  


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

An initial evaluation in excess of 30 percent for bilateral 
high frequency hearing loss is denied.

Subject to the provisions governing the award of monetary 
benefits, an effective date of September 6, 2002, for a total 
evaluation based on individual unemployability due to 
service-connected disabilities is granted.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


